COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Malveaux
UNPUBLISHED


              Argued at Fredericksburg, Virginia


              LAWRENCE WOOD, JR.
                                                                            MEMORANDUM OPINION* BY
              v.      Record No. 1089-21-4                               JUDGE MARY BENNETT MALVEAUX
                                                                                  JUNE 7, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF RAPPAHANNOCK COUNTY
                                                James P. Fisher, Judge

                                David W. Walls, Deputy Public Defender, for appellant.

                                Lindsay M. Brooker, Assistant Attorney General (Jason S. Miyares,
                                Attorney General, on brief), for appellee.


                      Pursuant to his guilty pleas, the trial court convicted Lawrence Wood, Jr. (“appellant”) of

              one count each of felony and misdemeanor delivery of a bad check, in violation of Code § 18.2-181,

              and four counts each of felony larceny of a check, in violation of Code § 18.2-98; felony forgery of

              a check, in violation of Code § 18.2-170; felony uttering of a forged check, in violation of Code

              § 18.2-170; and felony obtaining money by false pretense, in violation of Code § 18.2-178. The

              trial court further convicted appellant of construction fraud, in violation of Code § 18.2-200.1, for

              which offense appellant had entered a plea of not guilty. On appeal, appellant challenges the

              sufficiency of the evidence to sustain his conviction for construction fraud. In addition, he argues

              that the trial court abused its discretion by imposing a sentence for all his convictions that exceeded

              the sentencing guidelines. We hold that the evidence was sufficient to sustain appellant’s




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
conviction for construction fraud and that the trial court’s imposition of sentence represents a proper

exercise of its discretion. Accordingly, we affirm the trial court’s judgment.

                                         I. BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.

Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

(2016)). In doing so, we discard any of appellant’s conflicting evidence, and regard as true all

credible evidence favorable to the Commonwealth and all inferences that may reasonably be

drawn from that evidence. Id. at 473.

       On January 15, 2020, Megan Smith and appellant met to discuss a renovation project at

Smith’s Rappahannock County home. On that date, appellant and Smith wrote a proposal for

appellant to remove a landing and steps outside Smith’s kitchen and build a sunroom with

screened windows and sliding doors. The contract called for Smith to pay appellant $16,500 as a

down payment on the project. Appellant “said he was a contractor,” so Smith thought he had a

contractor’s license. Smith signed the contract on February 13, 2020, and she paid appellant

$16,500 by check on March 3, 2020. Appellant cashed Smith’s check.

       When Smith returned home from out of town on March 17, 2020, she found that

appellant had done nothing on the project. Smith called to ask appellant “what was going on.”

Appellant replied that he “was working on it.”

       Two weeks later, appellant and two men appeared at Smith’s home and, for one day, dug

postholes and filled them with cement. At some point after that, appellant demolished the

landing and steps at Smith’s home, but he performed no other work on the sunroom project.

       After learning that appellant had a reputation for not performing construction work in a

timely manner and that he had recently been incarcerated, Smith panicked and asked appellant to

                                                 -2-
return her money. Appellant said, “Oh, that money is long gone,” and chuckled. When Smith

pressed appellant further, he claimed to have receipts for materials he had purchased for the

sunroom project using Smith’s money. Eventually, Smith learned from county officials that

Tony Dyer, whom she did not know, was listed as the licensed contractor on her job’s building

permit.

          Appellant had told Smith that Cherry Street Building Supply had delivered the wood and

windows for her project to his address. Smith visited that address on May 21, 2020. Appellant’s

landlord opened a storage facility on the property, but no building materials were inside.

Appellant later called Smith and claimed that the materials were in a storage facility behind the

one she had visited. Smith testified that she “found out later that there was no other storage

facility on the property.”

          After months of repeatedly asking appellant for receipts for building materials for her

project, Smith met with appellant and Dyer on July 24, 2020. Appellant showed Smith what he

claimed to be a list of items purchased from Cherry Street Building Supply using Smith’s down

payment. However, the documents appellant showed Smith were not “paid receipts” but merely

price quotations for specific materials. Cherry Street Building Supply had not delivered any

such materials to appellant. At Smith’s insistence, appellant also produced the building permit

application, which he had only partially completed.

          On September 2, 2020, Smith told appellant that her “patience [wa]s wearing thin,” and

she demanded to see receipts, supplies, or some form of completed work from appellant. She

also demanded that appellant return her money, and he agreed. On September 5, 2020, appellant

gave Smith a check for $16,500; the check was returned unpaid because the bank account upon

which it was drawn had been closed.




                                                 -3-
       After contacting the police, Smith sent appellant a written demand for her money by

registered mail. Appellant never repaid Smith any of her money. Smith testified that she had

called, emailed, and texted appellant almost every day for six months, and he “was pretty good

responding with excuses, but then he wouldn’t show up when he said he was going to.”

       In finding appellant guilty of construction fraud, the trial court concluded that the

Commonwealth had presented “a powerful case of [his] guilt with respect to all of the elements”

of the offense. The trial court sentenced appellant to two years’ imprisonment for each of his

eighteen felony convictions and twelve months in jail for his misdemeanor conviction, for a total

of thirty-seven years of incarceration.

       This appeal followed.

                                          II. ANALYSIS

                                  A. Sufficiency of the Evidence

       Appellant argues that the Commonwealth’s evidence was insufficient to prove that he had

the intent to defraud Smith.

       “On review of the sufficiency of the evidence, ‘the judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Ingram v. Commonwealth, 74 Va. App. 59, 76 (2021) (quoting Smith v.

Commonwealth, 296 Va. 450, 460 (2018)). “The question on appeal, is whether ‘any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Id. (quoting Yoder v. Commonwealth, 298 Va. 180, 182 (2019)). “If there is evidentiary support

for the conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its

opinion might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App.

273, 288 (2017)).

                                                -4-
       To establish the crime of construction fraud under Code § 18.2-200.1, the

Commonwealth was required to prove, among other elements, that appellant possessed

“fraudulent intent at the time the advance [of funds] was obtained.”1 McCary v. Commonwealth,

42 Va. App. 119, 126 (2003). See also Bottoms v. Commonwealth, 281 Va. 23, 35 (2011) (“It is

well established that to be guilty of construction fraud, the defendant must have the intent to

defraud at the time the advance of money is received.”). “The ‘[i]ntent to defraud means that the

defendant intends to deceive another person, and to induce such other person, in reliance upon

such deception, to assume, create, transfer, alter or terminate a right, obligation or power with

reference to property.’” Warner v. Commonwealth, 30 Va. App. 141, 146 (1999) (quoting

Sylvestre v. Commonwealth, 10 Va. App. 253, 258-59 (1990)). “In construction fraud cases, as

in all other fraud cases, fraudulent intent can be inferred from ‘the conduct and representations of

the defendant.’” Dennos v. Commonwealth, 63 Va. App. 139, 145 (2014) (quoting Rader v.

Commonwealth, 15 Va. App. 325, 329 (1992)). This is so because “intent is a secret operation of

the mind.” Austin v. Commonwealth, 60 Va. App. 60, 66 (2012) (quoting Orr v. Commonwealth,

229 Va. 298, 301 (1985)). “Circumstances implying fraudulent intent include a contractor’s

false statements, . . . subsequent failure to perform the work, . . . failure to use the advanced

funds to purchase supplies or to hire needed labor, . . . efforts to avoid communicating with the

homeowner, . . . and refusal to return the advanced funds . . . .” Dennos, 63 Va. App. at 145-46.

“[W]hether the required intent exists is generally a question of fact for the trier of fact.” Brown

v. Commonwealth, 68 Va. App. 746, 787 (2018) (quoting Nobles v. Commonwealth, 218 Va.

548, 551 (1977)).




       1
        Appellant does not challenge the sufficiency of the evidence to prove the remaining
elements of construction fraud under Code § 18.2-200.1.
                                              -5-
       “It is apparent from reason and common sense that construction fraud can occur despite

the fact that a builder or contractor begins to perform on the contract.” Holsapple v.

Commonwealth, 266 Va. 593, 601 (2003) (quoting Holsapple v. Commonwealth, 39 Va. App.

522, 537 (2003) (en banc)). “The relevant question is whether a builder or contractor obtained

an advance based upon future work promised with a fraudulent intent not to perform or to

perform only partially, not whether the contractor had performed work for which he was paid.”

Id. at 601-02 (quoting Holsapple, 39 Va. App. at 537).

       In the instant case, appellant’s actions and statements proved he intended to defraud

Smith when he accepted her down payment. After leading her to believe that he was a licensed

contractor, appellant reached an agreement with Smith for him to build a sunroom at her home,

although they did not sign the agreement until a month later. On March 3, 2020, Smith gave

appellant a check for the $16,500 down payment, which he cashed. When Smith became

suspicious because the project was at a standstill and asked about her money, appellant chuckled

and said the money was “long gone.” During the months that followed, appellant made

numerous false statements to Smith about performing the job, ordering materials for the project,

and storing the non-existent building supplies that Smith’s money had supposedly purchased.

Although appellant dug some holes at Smith’s property and demolished the landing and steps, he

performed no further work on the job and provided no excuse for his failure to complete the

project. After repeated demands for return of her money, appellant gave Smith a check for the

down payment amount, but it was returned unpaid because his bank account had been closed.

Appellant did not respond to Smith’s written demand for a refund, and he never repaid Smith any

of her money. Considering these facts and circumstances, a reasonable finder of fact could

conclude beyond a reasonable doubt that appellant possessed fraudulent intent when he accepted

Smith’s down payment and that he was guilty of construction fraud.

                                               -6-
                                     B. Appellant’s Sentence

       Appellant argues that the trial court abused its discretion in sentencing him to

thirty-seven years’ incarceration, which he contends exceeded the calculated sentencing

guidelines.

       “We review the trial court’s sentence for abuse of discretion.” Scott v. Commonwealth,

58 Va. App. 35, 46 (2011). “[W]hen a statute prescribes a maximum imprisonment penalty and

the sentence does not exceed that maximum, the sentence will not be overturned as being an

abuse of discretion.” Du v. Commonwealth, 292 Va. 555, 564 (2016) (quoting Alston v.

Commonwealth, 274 Va. 759, 771-72 (2007)).

       “The sentencing guidelines are advisory only and do not require trial courts to impose

specific sentences.” Runyon v. Commonwealth, 29 Va. App. 573, 577-78 (1999). “[T]he

recommended sentencing ranges contained in these discretionary guidelines are not binding on

the trial judge but, rather, are mere tools to be used by the judge in fixing an appropriate sentence

within the limitations established by the statute governing punishment for the particular crime.”

Luttrell v. Commonwealth, 42 Va. App. 461, 465 (2004). A judge’s failure to follow the

sentencing guidelines “shall not be reviewable on appeal or the basis of any other

post-conviction relief.” Code § 19.2-298.01(F). Accordingly, we may only consider whether the

sentence fell outside the permissible statutory range.2 See Smith v. Commonwealth, 26 Va. App.

620, 626 (1998); Valentine v. Commonwealth, 18 Va. App. 334, 339 (1994).




       2
         We note that the trial court explained its reasoning for its upward departure from the
guidelines. In reviewing appellant’s lengthy criminal record, which dated back to 1994 and
involved numerous crimes of fraud and larceny, the court noted that appellant had prior
convictions in Culpeper, Page, Rappahannock, Madison, Greene, Orange, Warren, Spotsylvania,
and Frederick Counties. The court then wrote that the “[g]uidelines fail to account for [the]
concept of restraint of longstanding predatory-style criminal behavior[,] decades long
victimization of citizens of the Commonwealth, [and] probable future risk to innocent persons.”
                                                -7-
       The two-year sentences that the trial court imposed for each of appellant’s eighteen

felony convictions, and the twelve-month sentence for the misdemeanor conviction, were each

within the statutory ranges set by the legislature. See Code §§ 18.2-10(d) and (f), -11(a), -98,

-170, -178, -181, and -200.1. Accordingly, the trial court did not abuse its discretion in

determining appellant’s sentence, and we do not disturb the trial court’s ruling.

                                        III. CONCLUSION

       For the foregoing reasons, we hold that the evidence was sufficient to prove appellant’s

guilt of construction fraud and that the trial court did not abuse its discretion in sentencing

appellant. However, we note that there is an apparent scrivener’s error in the trial court’s

February 10, 2021 order accepting appellant’s guilty pleas and the September 28, 2021

sentencing order. Both orders erroneously state that in matter CR21-17, appellant was convicted

of uttering check #232, rather than forging check #228, as charged in the indictment. Thus, we

affirm appellant’s convictions, but remand the case to the trial court for the limited purpose of

correcting the errors in the two orders pursuant to Code § 8.01-428(B).

                                                                               Affirmed and remanded.




                                                 -8-